306 S.W.3d 203 (2010)
WORLDWIDE ASSET PURCHASING, L.L.C., Respondent,
v.
Barbara B. EPPS, Appellant.
No. ED 93228.
Missouri Court of Appeals, Eastern District, Division Three.
March 16, 2010.
Rufus J. Tate, Jr., Clayton, MO, for appellant.
Donald A. Horowitz, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Barbara B. Epps appeals from the circuit court's judgment denying her motion to set aside a judgment from April 5, 2006. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We deny the respondent's motion to dismiss the appeal. We affirm. Rule 84.16(b)(5).